Hines, J.
I dissent from the holding of the majority of this court that “A search warrant supported only by an affidavit based upon information and belief is wholly void and inadmissible in evidence for any purpose.” A search warrant can properly issue upon affidavit sworn to upon the information and belief of the affiant. Lowrey v. Gridley, 30 Conn. 450; Rose v. State, 171 Ind. 662, 17 Ann. Cas. 228. A warrant charging a crime can issue upon an affidavit in which the affiant swears to the best of his knowledge and belief. Dickson v. State, 62 Ga. 583; Franklin v. State, 85 Ga. 570 (11 S. E. 876); McAlpin v. Purse, 86 Ga. 271 (12 S. E. 412); Brown v. State, 109 Ga. 570 (34 S. E. 1031). We can conceive of no sound reason for holding that greater strictness is required in an affidavit for a search warrant. Nor is the holding that “A search warrant can only be granted after a showing made before a magistrate, under oath, that a .crime has been committed,” a sound one. It is not necessary that the affidavil should allege the commission of a crime. It is sufficient if ii *752alleges reasonable ground for suspecting an offense. 24 R. C. L. 707, § 10. The purpose of a search warrant is to ferret out crime. If the commission of the crime and the criminal are known, no search warrant would ever be necessary. I am authorized to say that Mr. Justice Hill agrees in this dissent.